Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 1 of 10 Page ID #5




                     EXHIBIT A
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 2 of 10 Page ID #6
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 3 of 10 Page ID #7
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 4 of 10 Page ID #8
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 5 of 10 Page ID #9
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 6 of 10 Page ID #10
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 7 of 10 Page ID #11
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 8 of 10 Page ID #12
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 9 of 10 Page ID #13
Case 3:21-cv-00061-GCS Document 1-1 Filed 01/15/21 Page 10 of 10 Page ID #14
